DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 07 July 2021, 19 January 2022 and 21 April 2022.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a three-dimensional memory device, comprising: a stacking structure comprising stacking layers stacked along a vertical direction, wherein each of the stacking layers comprises a gate layer, a gate dielectric layer, and a channel layer, wherein the gate layer, the gate dielectric layer, and the channel layer respectively extend along a horizontal direction perpendicular to the vertical direction, and the gate dielectric layer is disposed between the gate layer and the channel layer; memory pillars extending along the vertical direction, laterally separated from one another and in contact with the channel layer of each of the stacking layers, wherein each of the memory pillars comprises a first electrode, a switching layer, and a second electrode, the switching layer is disposed between the first electrode and the second electrode, the switching layer wraps around the first electrode, and the second electrode wraps around the switching layer; and conductive pillars extending along the vertical direction, laterally separated from one another and in contact with the channel layer of each of the stacking layers, wherein the memory pillars and the conductive pillars are alternately arranged along the horizontal direction; and as recited in independent claim 8, a three-dimensional memory device, comprising: a first stacking structure and a second stacking structure disposed on a substrate and laterally spaced apart, wherein the first stacking structure P20201117US01App. No.:17/108,243Page 25comprises first insulating layers and first gate layers vertically alternately stacked, and the second stacking structure comprises second insulating layers and second gate layers vertically alternately stacked; a first dielectric wall separating the first gate layers from the second gate layers; first gate dielectric layers beside the first gate layers and each localized between two adjacent first insulating layers; first channel layers beside the first gate dielectric layers and each localized between two adjacent first insulating layers; second gate dielectric layers beside the second gate layers and each localized between two adjacent second insulating layers; second channel layers beside the second gate dielectric layers and each localized between two adjacent second insulating layers; first memory pillars and second memory pillars respectively contacting the first channel layers and the second channel layers, wherein each of the first and second memory pillars comprises a first electrode, a second electrode, and a first switching layer between the first and the second electrodes; and first conductive pillars and second conductive pillars respectively and laterally alternating with first memory pillars and the second memory pillars and further respectively contacting the first and second channel layers; and as recited in independent claim 17, a manufacturing method, comprising: forming a multilayer stack on a substrate, wherein the multilayer stack comprises insulating layers and sacrificial layers vertically alternately stacked on the substrate; forming a first trench vertically penetrating through the multilayer stack; removing portions of the sacrificial layers exposed by the first trench to form recesses, wherein each of the recesses is formed between two adjacent insulating layers; forming gate dielectric layers in the recesses to cover side surfaces of remaining portions of the sacrificial layers exposed by the recesses; P20201117US01App. No.:17/108,243Page 29forming channel layers in the recesses to be in contact with the gate dielectric layers; filling up the first trench with a dielectric material to form a dielectric wall; forming memory pillars vertically penetrating through the dielectric wall, wherein each of the memory pillars comprises a first electrode, a switching layer, and a second electrode, the switching layer wraps around the first electrode, and the second electrode wraps around the switching layer; forming conductive pillars vertically penetrating through the dielectric wall; and replacing the remaining portions of the sacrificial layers by gate layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. US 2021/0399014 and Wu et al. US 2022/0028930 are related to the instant application and disclose similar subject matter.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/30/2022